Title: From George Washington to Jonathan Trumbull, Sr., 14 July 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Quarters Paramus [N.J.] July 14th 1778
          
          I last night recieved a Letter from Congress, informing me of the arrival of a French
            Fleet, on our Coast, extracts of which I have the Honor to enclose. In addition to that information, I have recieved intelligence,
            of tolerable authenticity, to day, of its arrival off the Hook. Every thing we can do to
            aid and cooperate with this Fleet is of the greatest importance. Accounts from New-York
            speak of a Cork Fleet which is momently expected there, for the safety of which the
            Enemy are extremely alarmed. It is probable that this Fleet, to avoid the  French Fleet, will be directed to take its course thro’ the Sound—If
            this should be the case, it might answer the most valuable consequences, were the
            eastern States to collect before hand all the Frigates and armed Vessels they can get to
            gether for the purpose, at some convenient place, for interrupting their passage that
            way. If the whole, or any considerable part of the Cork-Fleet could be taken or
            destroyed, it would be a fatal blow to the British Army, which, it is supposed, at this
            time, has but a very small stock of Provisions on hand—Should the project I have now
            suggested appear to you eligible, I beg the favor of you to transmit Copies of my
            Letter, and the enclosed extracts to the neighbouring States, and endeavour to engage
            their concurrence. I have the Honor to be with the greatest respect & Esteem
            Your Excellency’s Most obedient Servant
          
            G. Washington
          
          
            P.S. From the nature of the River even small armed Boats may be useful, as
              the Frigates cannot protect the Transports.
          
        